      Case 1:17-cv-02989-AT Document 1080 Filed 03/19/21 Page 1 of 10




               IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


DONNA CURLING, ET AL.,
Plaintiffs,
                                         Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.


                        COALITION PLAINTIFFS

                                   AND

                 NON-PARTY JOSEPH KIRK, BARTOW
                  COUNTY ELECTION SUPERVISOR

     JOINT DISCOVERY STATEMENT REGARDING PRODUCTION OF
                   SCANNED BALLOT IMAGES

                             March 19, 2021
       Case 1:17-cv-02989-AT Document 1080 Filed 03/19/21 Page 2 of 10




     JOINT DISCOVERY STATEMENT REGARDING PRODUCTION OF
                   SCANNED BALLOT IMAGES



      Pursuant to Part III(e) of this Court’s Standing Order, the Coalition Plaintiffs

and non-party Joseph Kirk, Bartow County Elections Supervisor (“Non-party

Kirk”) have conferred but are unable to resolve this discovery dispute. Attached

hereto as Exhibit 1 is the relevant discovery (excerpts from the Coalition Plaintiffs’

Subpoena and Non-party Kirk’s Objections (Doc. 1038)).

      Issue: Whether a Georgia records preservation statute, O.C.G.A. § 21-2-500,

prohibits or excuses Gwinnett from producing, in response to an appropriate

subpoena, electronic copies of scanned ballot images.

      Summary: The issue presented in this dispute is identical to the issue

presented in the Joint Discovery Statement Regarding Production of Scanned

Ballot Images submitted on January 27, 2021 by the Coalition Plaintiffs and the

Gwinnett County Board of Elections (Doc. 1057).

      Parties’ Positions: Coalition Plaintiffs and Non-party Kirk incorporate by

reference the arguments presented by Coalition Plaintiffs and Gwinnett County

Board of Elections, respectively, in the January 27, 2021 Joint Discovery

Statement Regarding Production of Scanned Ballot Images (Doc. 1057).




                                          1
 Case 1:17-cv-02989-AT Document 1080 Filed 03/19/21 Page 3 of 10




Respectfully submitted this 19th day of March, 2021.

/s/Bruce P. Brown                       /s/ J. Jayson Phillips
Bruce P. Brown                          J. Jayson Phillips
BRUCE P. BROWN LAW LLC                  TALLEY, RICHARDSON & CABLE, P.A.
Georgia Bar No. 064460                  Georgia Bar No. 576305
bbrown@brucepbrownlaw.com               jphillips@trc-lawfirm.com
1123 Zonolite Road, Suite 6             367 West Memorial Drive
Atlanta, GA 30306                       Dallas, Georgia 30132
(404) 386-6856                          (770) 445-4438

Attorney for Coalition Plaintiffs       Attorney for Non-party Joseph Kirk




                                    2
      Case 1:17-cv-02989-AT Document 1080 Filed 03/19/21 Page 4 of 10




              CERTIFICATE OF COMPLIANCE AND SERVICE

      The foregoing pleading has been prepared in accordance with the

requirements of LR 5.1 and served on all counsel via the PACER-ECF system.

      This 19th day of March, 2021.

                                      /s/ Bruce P. Brown
                                      Bruce P. Brown
                                      BRUCE P. BROWN LAW LLC
                                      1123 Zonolite Rd. NE, Suite 6
                                      Atlanta, Georgia 30306
                                      (404) 386-6856
                                      Counsel for Plaintiff Coalition for Good
                                      Governance




                                        3
Case 1:17-cv-02989-AT Document 1080 Filed 03/19/21 Page 5 of 10




                                                                  E
                                                                  X
                                                                  H
                                                                   I
                                                                  B
                                                                   I
                                                                  T



                                                                  1
Case
 Case1:17-cv-02989-AT
      1:17-cv-02989-AT Document
                        Document1038-1
                                 1080 Filed
                                       Filed03/19/21
                                             01/05/21 Page
                                                       Page61ofof10
                                                                  10
                           EXHIBIT A
Case
 Case1:17-cv-02989-AT
      1:17-cv-02989-AT Document
                        Document1038-1
                                 1080 Filed
                                       Filed03/19/21
                                             01/05/21 Page
                                                       Page79ofof10
                                                                  10
       Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                             Document1080
                                      1038 Filed
                                           Filed03/19/21
                                                 01/05/21 Page
                                                          Page81of
                                                                 of10
                                                                    7




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

DONNA CURLING, et al.,                *
                                      *      CIVIL ACTION NO.
     Plaintiffs,                      *      1:17-CV-2989-AT
                                      *
v.                                    *
                                      *
BRAD RAFFENSPERGER, et al.,           *
                                      *
     Defendants                       *
                                      *

     OBJECTION OF NON-PARTY JOSEPH KIRK, BARTOW COUNTY
        ELECTIONS SUPERVISOR, TO SUBPOENA TO PRODUCE
      DOCUMENTS FROM COALITION FOR GOOD GOVERNANCE

      COMES NOW JOSEPH KIRK, in his official capacity as the Bartow County,

Georgia Elections Supervisor, by and through the undersigned counsel, and makes

this his objection to Plaintiff COALITION FOR GOOD GOVERNANCE’s

Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of

Premises in a Civil Action, dated December 23, 2020, by showing and stating as

follows:

                                       1.

      On December 22, 2020, Non-party JOSEPH KIRK (hereinafter “KIRK”) was

served with a Subpoena to Produce Documents, a copy of which is attached as

Exhibit A. The subpoena requests production of 14 enumerated categories of
                                       -1-
       Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                             Document1080
                                      1038 Filed
                                           Filed03/19/21
                                                 01/05/21 Page
                                                          Page92of
                                                                 of10
                                                                    7




documents. The subpoena commands production of the documents no later than

January 12, 2021.

                                         2.

      Non-party KIRK objects to having to comply with the subpoena in regard to

all requested documents by the subpoena’s listed January 12, 2021 deadline as this

short compliance deadline in the midst of having to conduct Bartow County’s U.S.

Senate runoff elections is unduly burdensome. As this Court is fully aware, all

elections superintendents in the State of Georgia are fully focused on conducting the

unprecedented U.S. Senate runoff elections which are currently scheduled for

January 5, 2021, and for which advance voting began on December 14, 2020.

KIRK’s office will be wholly devoted to completing this election duty in conformity

with Georgia law, including any recounts, post-election certification, and risk

limiting audits, etc. Despite the subpoena’s overly burdensome time deadline, and

except as otherwise objected to herein, Non-party KIRK intends to comply with the

subpoena production by January 26, 2020. Counsel for Non-party KIRK has

attempted in good faith to informally contact counsel responsible for issuance of the

subpoena regarding this extension but has not received a response.




                                         -2-
       Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                               Document1080
                                        1038 Filed
                                              Filed03/19/21
                                                    01/05/21 Page
                                                              Page10
                                                                   3 of 10
                                                                        7




                                          3.

      To the extent that responsive documents exist, Non-party KIRK intends to

comply with the requests set forth in the subpoena except as otherwise noted

hereafter.

                                          4.

      Non-party KIRK objects to items 4 and 7 of the subpoena which seek

production of the following:

      4.     Electronic copies of all scanned ballot images appended with the

      Auditmark record showing the interpretation of each vote where applicable,

      from both the election day count and the machine recount of the November 3,

      2020 election.

      7.     High quality scans of at least 300 dpi for all ballots in the batches

      identified above in item (6).

      The disclosure of ballot images violates the voting protections afforded by the

Georgia Constitution which provides that votes are cast by secret ballot. 1983 Ga.

Const. Art. II, Sec. I, Para. I. Additionally, pursuant to O.C.G.A. § 21-2-500(a) such

documents are statutorily held under seal for a period of 24 months, subject to release

only upon order of a superior court.




                                          -3-
